





PHYSICIAN EMPLOYMENT & MEDICAL DIRECTOR AGREEMENT


This PHYSICIAN EMPLOYMENT & MEDICAL DIRECTOR AGREEMENT (“Agreement”), dated as
of January 6, 2017 (“Effective Date”), is entered into by and between Nobilis
Health Network, Inc., a Texas certified nonprofit health organization
(“Nobilis”), and Carlos R. Hamilton, III, M.D., a Texas licensed physician
(“Physician”) (each individually, a “Party”; collectively, the “Parties”).


I.
RECITALS



1.Nobilis is a Texas certified nonprofit health organization organized under the
Texas Business Organization Code (“TBOC”) to provide health care services to its
patient population;


2.
Physician is licensed to practice medicine in the State of Texas; and



3.Physician, being willing to be employed by Nobilis, and Nobilis, being willing
to employ Physician, on the terms, covenants and conditions hereinafter set
forth, agree as follows:


II.
EMPLOYMENT, TERM, LICENSE TO PRACTICE, AND SERVICE REQUIREMENTS



1.Employment. Nobilis hereby employs Physician, and Physician hereby accepts
such employment, upon all the terms and conditions set forth in this Agreement.


2.Term. The term of employment under this Agreement shall begin no later than
March 1, 2017 (“Commencement Date”), and continue for a period of two (2) years
(“Initial Term”) and shall automatically renew for additional 1 (one) year
terms, unless terminated as provided in Article VI below. The Initial Term and
any additional terms together shall constitute the Term of this Agreement.


3.License to Practice; Board Specialization. Physician possesses and shall
maintain a valid and unrestricted license to practice medicine in the State of
Texas and shall act at all times during the term of this Agreement in accordance
with all applicable state and federal statutes and regulations and in a manner
that is not reasonably anticipated to injure the reputation of Nobilis or its
other physician employees or affiliated physicians. Physician is and shall
remain Board Certified in the field of Interventional Radiology.


III.
DUTIES



1.Duties. During the Term of this Agreement, Physician shall devote
substantially all of his full professional time and efforts to and for the
benefit of Nobilis unless otherwise provided herein. Physician shall render
professional medical care and treatment, consistent with Physician’s licensing
and medical specialty, to patients of Nobilis at such facility or facilities as
mutually agreed to by Nobilis and Physician; provided, that Physician shall
render professional medical care and treatment related to venous disease to
patients of facilities owned by Nobilis or its affiliate entities, within a
fifteen (15) mile radius of the vein clinic located at 4690 Sweetwater
Boulevard, Sugar Land, Texas, 77479 (the “Sugar Land Clinic”), and facilities
within a fifteen
(1)mile radius of Southwest Freeway Surgery Center, LLC located at 4120
Southwest Fwy, Houston, Texas 77027 (“SW Freeway Surgery Center”). In addition,
Physician shall serve as the Medical Director of Interventional Radiology
(“Medical Director”) at Nobilis Health Network, Inc. and at the acute care





--------------------------------------------------------------------------------





hospital known as Hermann Drive Surgical Hospital located at 2001 Hermann Drive,
Houston, Texas (the “Hospital”), which is operated by a Nobilis affiliate
entity, and perform the administrative duties set forth on the attached Schedule
A. Notwithstanding the foregoing, in addition to Physician’s activities at the
Sugar Land Clinic, the SW Freeway Surgery Center, and all other clinics
currently existing in the Houston Metropolitan area, which activities account
for the predominate part of Physician’s activities on behalf of Nobilis,
Physician hereby agrees to continue to provide temporary and/or limited
professional medical services to facilitate professional services at all clinics
listed on the Asset Purchase Agreement, defined below, at the dates and times
mutually agreed to in advance by Nobilis and Physician. Furthermore, Physician
acknowledges and understands that so long as Physician is employed under this
Agreement, Physician shall do all of the following:


(a)Physician shall keep and maintain (or cause to be kept and maintained) in a
timely fashion accurate and appropriate medical records in connection with all
professional medical services rendered by Physician under this Agreement and
timely prepare and attend to, in connection with such services, all reports,
claims, and correspondence necessary and appropriate in the circumstances or as
Nobilis may from time to time require;


(b)Physician shall comply with the policies, procedures, protocols, bylaws,
orders, rules, and regulations of Nobilis and of any institutions at which
Physician will from time to time perform services for or on behalf of Nobilis;


(c)Physician shall participate in utilization review and management, quality
improvement, quality assurance, peer review, risk management and surveys for
information deemed appropriate by Nobilis;


(d)Physician shall promote to the extent permitted by law, applicable canons of
professional medical ethics, and Nobilis’s corporate compliance program, the
professional practice of Nobilis;


(e)Physician shall, to the satisfaction of Nobilis, devote Physician’s time and
best efforts to provide medical services for Nobilis’s patients and otherwise
further properly the interests of Nobilis;


(f)Physician shall comply with the ethics of the medical professional and all
federal, state, and municipal laws, ordinances, and regulations relating to or
regulating the practice of medicine and any subspecialty thereof which Physician
is practicing under this Agreement;


(g)Physician shall be subject to Nobilis’s reasonable direction and control with
respect to activities on behalf of Nobilis, including but not limited to, the
assignment of patients, the setting of working hours, the setting of vacations
and leaves, the times
which Physician will be on call, and the establishment of professional policies
and procedures, provided such schedules are set with reasonable advance notice
and mutually agreed to by Nobilis and Physician;


(h)Physician shall not pursue any activity which materially interferes with
Physician successfully carrying out Physician’s duties under this Agreement;


(i)Physician shall participate in professional activities consistent with the
maintenance and improvement of Physician’s professional skills, such as
attendance at professional conventions and post-graduate seminars and
participation in professional societies;





--------------------------------------------------------------------------------







(j)Physician shall participate in other duties of Nobilis as mutually agreed to
by Physician and Nobilis, as reasonably requested or required by Nobilis and as
required of similarly situated physicians, take such “on duty” and “on call”
assignments at night and on Saturdays, Sundays and holidays, rotated in a
reasonable manner at locations reasonably requested by Nobilis and as mutually
agreed upon between Physician and Nobilis; and such other normal duties one
would have as an employee of Nobilis. Notwithstanding the foregoing, Physician
shall not be required to take hospital call but will be required to maintain
hospital privileges as reasonably recommended by Nobilis.


(k)Physician shall be courteous and respectful of the rights and dignity of
patients with which Physician shall come into contact and shall work
cooperatively with other physicians and administrative staff of Nobilis.


(l)Physician shall immediately transfer and deliver to Nobilis as its property
any expense reimbursement or income subsidy or other financial assistance
received by Physician. In the event any such expense reimbursement, income
subsidy, or other financial assistance cannot be transferred to Nobilis,
Physician shall be entitled to retain such amounts, and the compensation and
other benefits to which Physician would be entitled under this Agreement shall
be reduced and offset by any such amounts retained by Physician. This provision
shall not apply to Physician’s activities that are excluded from the Covenant
Not to Compete at Attachment C.


(m)Physician shall not, without the express prior written consent of Nobilis,
which consent shall not be unreasonably withheld, engage in promotional activity
for himself/herself for professional services other than on behalf of and for
the benefit of Nobilis. This provision shall not apply to Physician’s activities
that are excluded from the Covenant Not to Compete at Attachment C.


(n)Physician shall not refer any patients entitled to healthcare benefits under
a government funded healthcare program, including but not limited to, Medicare,
Medicaid, and Tricare, for treatment at any Nobilis Health Corp. surgery center
or hospital or any Nobilis Health Corp. affiliated surgery center or hospital
that does not treat patents entitled to benefits under a government funded
healthcare program.
2.Employee Status. Except as otherwise set forth herein, Nobilis shall be
responsible to direct, control, and supervise the duties and work of Physician;
provided, however, Nobilis shall not impose employment duties or constraints of
any kind that would require the Physician to infringe upon the ethics of the
medical profession, to violate any law, or to differ materially and adversely
from those duties placed on any other physician employee or affiliated physician
of Nobilis. Physician has no authority to enter into any contract binding
Nobilis or to create an obligation on behalf of Nobilis without written
authorization from Nobilis.


3.Medical Decisions. Physician’s decisions regarding the diagnosis and treatment
of patients are solely the province of Physician, and all such decisions shall
be the responsibility of Physician to be rendered in accordance with the
standards of medical practice in the community.


4.Temporary and Permanent Disability. If during the term of this Agreement,
Physician shall be unable, in the estimation of the Nobilis Board (the “Board”),
due to injury or sickness, to perform the essential functions of Physician’s
duties under this Agreement, with or without reasonable accommodation, Nobilis
shall continue to pay Physician the full monthly compensation in the amount
determined under Attachment A hereof for a period not to exceed the exclusionary
period of the disability income policy.





--------------------------------------------------------------------------------





Thereafter, if Physician is still unable, in the estimation of the Board, due to
injury or sickness, to perform the essential functions of Physician’s duties
under this Agreement, with or without reasonable accommodation, Physician may
remain an employee of Nobilis as a disabled physician and Nobilis shall
discontinue payment of all compensation, including Base Compensation. Upon a
determination of a physician, engaged either by the Physician or by Nobilis,
that Physician is permanently disabled, this Agreement shall be terminated,
unless otherwise extended by the mutual agreement of the Physician and Nobilis,
and Physician shall be eligible for the Compensation upon Termination set forth
in Attachment B. Physician shall submit to a reasonable number of examinations
by a physician selected by Nobilis to make the determination of disability, and
Physician hereby authorizes the disclosure and release to Nobilis of such
determination and all supporting medical records that are relevant to a
determination related to the Physician’s ability to render safe, quality medical
services. If at any time prior to termination of this Agreement Physician ceases
to be disabled, Physician may return to full-time employment with Nobilis under
the terms and conditions of this Agreement


IV.
COMPENSATION AND BENEFITS



1.Compensation. As compensation for services rendered to Nobilis during the Term
of this Agreement, Physician shall receive and Nobilis shall pay the
compensation recited in Attachment A, attached to and incorporated in this
Agreement.


2.Benefits. Physician shall be entitled to participate in the employment-related
benefits described in Attachment A, attached to and incorporated in this
Agreement,


3.Leave and Holidays. Physician shall be entitled to such personal time off
(“PTO”), continuing medical education (“CME”) leave, bereavement leave, and
other leaves of absence, and holidays, pursuant to company-wide policy
implemented by Nobilis human
resources and as made available generally to other physicians employed by
Nobilis, as may be set out from time to time by Nobilis. As of the Effective
Date of this Agreement, Physician is entitled to seven (7) weeks of PTO and ten
(10) working days of leave for CME activities.1 Physician hereby acknowledges
that his PTO and CME includes the sum of all Nobilis’ permitted PTO and CME for
employed physicians and medical directors and is not in addition to the PTO and
CME allotted to employed physicians.


4.Professional Society Membership. Physician is encouraged to join such medical
associations and societies as are appropriate to Physician’s field of medicine.


5.Continuing Medical Education. Physician is encouraged and is expected, from
time to time, to attend meetings, conventions, post-graduate courses and
seminars, and other educational meetings in Physician’s field of medicine.


V.
CONDITIONS DURING EMPLOYMENT



1.Case Records and Histories. All case records, case histories, x-ray films, or
personal and regular files concerning patients consulted, interviewed, examined,
treated, or cared for by Physician during Physician’s employment with Nobilis
shall belong to and remain the property of Nobilis; provided, however, that upon
termination of this Agreement, Physician shall have the opportunity, within
twelve (12) months after such termination, to reproduce at Physician’s own
expense and at times agreeable with Nobilis, any of such patient’s records,
histories or files. In the event that Nobilis is dissolved or liquidated during
such time as this Agreement is in effect, all files, documents, and records
relating to each patient shall be delivered to the physician designated in
writing by the patient or in the absence of such designation to the physician
who had the responsibility for the care of such patient.





--------------------------------------------------------------------------------







2.Facilities and Expenses Provided by Nobilis. Nobilis shall provide and
maintain (or cause to be provided and maintained by any hospital or clinic, if
appropriate) such facilities, equipment, and supplies as are customary and
reasonably necessary for Physician’s performance of Physician’s professional
duties under this Agreement.


3.Loyalty. Except as otherwise set forth in Attachment C and Schedule 4.6 of
that certain Asset Purchase Agreement dated January 6, 2017 between Physician
and Northstar Healthcare Acquisitions, LLC and Nobilis Health Corp. (the “Asset
Purchase Agreement”), Physician shall devote substantially all of Physician’s
best efforts to the performance of Physician’s duties under this Agreement.
During the term of this Agreement, Physician shall not at any time or place
whatsoever, either directly or indirectly, without the prior written consent of
Nobilis, engage in the practice of medicine or surgery to any extent whatsoever,
except under and pursuant to this Agreement, and all fees and other income
attributable to Physician’s professional services during the term of this
Agreement shall belong to Nobilis. Physician may expend reasonable amounts of
time in teaching, scientific and clinical study activities, and charitable and
professional activities (“Other Activities”) so long as such activities do not
interfere with the obligations of Physician under this Agreement or violate
Article VII hereof. All remuneration to Physician for Other Activities shall be
retained by Physician; provided,


however, that Physician’s undertaking of Other Activities shall not use
Nobilis’s assets or personnel to a substantial extent (as determined by Nobilis
in its sole and reasonable discretion) or, in the alternative, the substantial
use of Nobilis’s assets or personnel shall be first approved by Nobilis, which
approval shall not be unreasonably withheld.


4.Medical Staff Privileges. Physician shall obtain and maintain unrestricted
medical staff privileges at one or more hospitals and surgery centers mutually
agreed to by Physician and Nobilis.


5.Malpractice Claims, Board Investigations and Peer Review Notes. Physician
represents and warrants that, to the best of his knowledge, Physician is not
currently a party to any lawsuits or investigations involving Physician’s
practice of medicine, except as expressly disclosed in Attachment D which is
attached to this Agreement and incorporated by reference. Physician further
represents and warrants that, to the best of his knowledge, Physician knows of
no facts that would reasonably cause him to believe that such an action or
investigation would be initiated. Physician shall promptly notify Nobilis of any
pending or threatened malpractice claim or demand for payment made against
Physician, or incident which is likely to give rise thereto, and provide such
related information as to such claim, demand, or incident as Nobilis may
request. Furthermore, Physician shall promptly notify Nobilis of any action or
investigation taken by any licensure board to restrict or revoke Physician’s
license to practice medicine, and of any action taken by a hospital to
investigate, restrict, or terminate Physician’s medical staff privileges.
Additionally, Physician shall promptly notify Nobilis of any notification or
determination received by Physician from a utilization or quality control peer
review organization.


6.Assignment of Right to Bill. As a condition of Physician’s employment
hereunder, Physician hereby assigns to Nobilis any right Physician might have
from time to time to bill any private third-party payor for professional
services rendered during the Term of this Agreement. Physician acknowledges that
Nobilis shall submit these billings in its own name, and that Physician is
hereby precluded from billing any third-party payor for Physician’s professional
services rendered pursuant to this Agreement.


VI.
TERMINATION



1.Termination. This Agreement may be terminated in accordance with the terms and
conditions





--------------------------------------------------------------------------------





of Attachment B, which is attached to and incorporated in this Agreement.


2.Right of Offset. In the event of termination of this Agreement for any reason,
Nobilis shall be entitled to withhold reasonable amounts due to Physician under
this Agreement and apply such amounts withheld against any obligations owed to
Nobilis by Physician. Physician shall receive a credit on any obligations to
which such withheld amounts are applied and upon reasonable notice to Nobilis,
Physician and Physician’s counsel/consultants shall be given access to Nobilis’
books and records during typical business hours to validate any such amounts.
VII.
COVENANTS



1. Covenants. As a condition of employment, Physician agrees to be bound by the
covenant not to compete and the covenant not to solicit described in Attachment
C, which is attached to and incorporated in this Agreement.


VIII.
MISCELLANEOUS



1.GOVERNING LAW. THIS AGREEMENT SHALL BE INTERPRETED, CONSTRUED, AND GOVERNED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. EXCLUSIVE VENUE FOR ANY ACTIONS
ARISING UNDER THIS AGREEMENT SHALL BE IN A COURT OF COMPETENT JURISDICTION IN
HARRIS COUNTY, TEXAS.
2.Authority to Contract. Each Party represents and warrants that such Party is
authorized to enter this Agreement and to be bound by its terms.


3.Notices. Any and all notices required or permitted to be given under this
Agreement shall be sufficient if furnished in writing and personally delivered
or sent by registered or certified mail, postage prepaid, return receipt
requested, to Physician’s last known residence in the case of Physician or to
its principal office in Houston, Texas (to the attention of the President), in
the case of Nobilis. Notice shall be deemed given (i) if delivered personally,
upon delivery; and (ii) if given by mail, the earlier to occur of actual receipt
or three (3) days after deposit in the mail.


4.Modification. This Agreement shall not be modified or amended except by a
written document executed by both Parties to this Agreement, and such written
modification(s) shall be attached to this Agreement.


5.Assignment. This Agreement shall not be assigned by either Party without the
express written consent of the non-assigning Party; provided, however, Nobilis
may assign this Agreement to an entity wholly-owned or affiliated with Nobilis
which is authorized by law to employ physicians to engage in the practice of
medicine.


6.No Third Party Rights. Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies on any persons other than the
Parties and their respective successors and permitted assigns, nor is anything
in this Agreement intended to relieve or discharge the obligation or liability
of any third persons to any Party, or to give any third persons any right of
subrogation or action against any Party.


7.Waiver. No waiver by either of the Parties of any failure by the other Party
to keep or perform any provision, covenant, or condition of this Agreement shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, covenant, or condition. All rights and remedies granted or
referred to in this Agreement are cumulative; resort to one shall not preclude
resort to another or any other right or remedy provided by law.







--------------------------------------------------------------------------------





8.Headings. The headings set forth in this Agreement are for convenience only
and shall have no bearing whatsoever on the actual content of this Agreement.
9.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and together shall constitute one and
the same instrument, with one counterpart being delivered to each Party. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.


10.Additional Documents. Each of the Parties shall execute any document or
documents that may be reasonably requested from time to time by the other Party
to implement or complete such Party’s obligations under this Agreement.


11.Attorney’s Fees. In any action brought to interpret or enforce this terms and
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees and court costs in addition to any other relief that
may be awarded or granted.


12.Impossibility of Performance. Neither Party shall be liable nor deemed to be
in default for delay or failure in performance under this Agreement or other
interruption of services deemed to be a result, directly or indirectly, from
acts of God, civil or military authority, acts of public enemy, war, accidents,
fires, explosions, earthquakes, floods, failures of transportation, or any other
event beyond the reasonable control of the Party.


13.Severability. In case any one or more of the terms or provisions contained in
this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other term or provision of this Agreement, and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained in this Agreement.


14.Compliance with Law. The Parties enter into this Agreement with the intent of
conducting their relationship in full compliance with applicable federal, state,
and local laws, including, but not limited to, the Medicare/Medicaid anti-fraud
and abuse statutes and regulations, the Health Insurance Portability and
Accountability Act of 1996, as amended, the Texas Medical Practice Act, and the
Texas Health and Safety Code. Notwithstanding any unanticipated effect of any of
the provisions in this Agreement, neither Party shall intentionally conduct
itself (and shall take particular care to assure that no employee or agent of
the respective Party conducts itself) under the terms and conditions of this
Agreement in a manner that constitutes a violation of any law or in a manner
that would jeopardize either Party’s participation in any federal or state
healthcare program, including, without limitation, Medicare or Medicaid. In the
event any state or federal laws or regulations, now existing or enacted or
promulgated after the effective date of this Agreement, are interpreted by
judicial decision, a regulatory agency, or legal counsel of Nobilis or Physician
in such a manner as to indicate that the structure of this Agreement may be in
violation of such laws or regulations, Nobilis and Physician shall engage in
commercially reasonable negotiations to amend this Agreement as necessary. To
the maximum extent possible, any such amendment shall preserve the underlying
economic and financial arrangements between Nobilis and Physician.


15.Dispute Resolution. In the event of any dispute between the Parties arising
out of or relating to this Agreement, or the alleged breach thereof, the Parties
shall promptly meet in a good faith effort to resolve the dispute. If the
dispute is not resolved within 30 days after the first meeting on that topic,
each Party shall be free to pursue and exercise any and all legal rights
and remedies available to them. The Parties shall be free to submit any
unresolved dispute to any form of alternative dispute resolution they deem
appropriate or, absent such agreement, the dispute shall be





--------------------------------------------------------------------------------





submitted to the state or federal courts located in Harris County, Texas, which
forum, the Parties specifically agree, is a proper and convenient forum. The
Parties further agree to submit to the jurisdiction of the state or federal
courts located in Harris County, Texas, and waive the right to challenge
personal jurisdiction and/or subject matter jurisdiction in said courts. EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT THIS AGREEMENT.


16.ENTIRE AGREEMENT. THIS AGREEMENT, INCLUDING THE ATTACHMENTS IDENTIFIED AND
INCORPORATED BY REFERENCE, CONSTITUTES THE SOLE AND COMPLETE UNDERSTANDING OF
THE PARTIES AND SUPERSEDES ANY PRIOR WRITTEN OR ORAL AGREEMENTS OR
UNDERSTANDINGS BETWEEN THEM CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT.
THIS AGREEMENT AND ITS ATTACHMENTS FURTHER CONTAIN THE ENTIRE AGREEMENT BETWEEN
THE PARTIES CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT. THERE ARE NO
REPRESENTATIONS, WARRANTIES, COVENANTS, PROMISES, AGREEMENTS, ARRANGEMENTS, OR
UNDERSTANDINGS, ORAL OR WRITTEN, EXPRESS OR IMPLIED, BETWEEN THE PARTIES WHICH
ARE FULLY EXPRESSED IN THIS AGREEMENT.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date first written above.




NOBILIS:
Nobilis Health Network, Inc.
 
PHYSICIAN:
Carlos R. Hamilton III, M.D.
By:
 
Carlos R. Hamilton III, M.D.
  Date:
 
  Date:



SCHEDULE A MEDICAL DIRECTOR DUTIES


Medical Director Duties. Physician shall provide the following administrative
services in his capacity as Medical Director at the Hospital and at Nobilis
Health Network, Inc.:


(a)
Provide administrative direction relating to medical services provided in the
Hospital, including the development of new and existing programs, services and
policies for the Hospital.



(b)
Assist in the development of an annual operating and capital budget for the
Hospital.



(c)
Make recommendations to Nobilis on selection and utilization of space,
furnishings and equipment for the Hospital and assist in the selection,
operation and maintenance of equipment and the acquisition of supplies.



(d)
Make recommendations to Nobilis on recruitment and employment of professional
and administrative personnel.



(e)
Assist Nobilis in training and educating personnel regarding procedures and
techniques and use of equipment in the Hospital.



(f)
Assist Nobilis in community education efforts regarding Nobilis services.



(g)
Be knowledgeable and provide consultation and input on development and
implementation of






--------------------------------------------------------------------------------





operational policies and programs to comply with directives of federal and state
regulatory agencies that may affect Nobilis.


(h)
Prepare reports to Nobilis and evaluate reports by others to Nobilis with
respect to the Hospital and cooperate with the administrators of Nobilis, all as
necessary to carry out the Physician’s obligations in accordance with this
Agreement.



(i)
Assist Nobilis in formulating and implementing policies and procedures for
patient care delivery at the Hospital.



(j)
Assist Nobilis in formulating, implementing and monitoring policies and programs
for quality assessment, performance improvement, utilization review, risk
management programs and cost reduction measures in the Hospital.



(k)
Represent Nobilis in local, state and national associations.



(l)
Assist Nobilis in maintaining any accreditation, licensure, certification,
qualification or registration pursuant to federal or state law, regulations and
policies.



(m)
Perform other duties as may from time to time as agreed to by Physician and
Nobilis.



ATTACHMENT A COMPENSATION AND BENEFITS


1.Compensation. As consideration for performing Physician’s professional duties
described herein during the Initial Term, Physician shall receive an annual base
salary of Five Hundred Thousand Dollars ($500,000.00) plus Thirty Thousand
Dollars ($30,000.00) as compensation for Physician’s supervision of
non-physician practitioners mutually agreed to by Physician and Nobilis for a
total base salary of Five Hundred Thirty Thousand Dollars ($530,000.00) (as may
hereinafter be adjusted based on the terms below, the “Base Salary”). In
addition, Physician shall receive compensation in the amount of One Hundred
Thousand Dollars ($100,000.00) as consideration for performing the Medical
Director duties described herein (the “Medical Director Salary”). The Base
Salary and the Medical Director Salary shall be payable by Nobilis in cash in
equal installments biweekly or according to Nobilis’ standard payroll schedule,
subject to applicable withholding as authorized by law. As a condition to
receiving the Base Salary, at all times during the Initial Term Physician must
maintain personally performed work relative value (“wRVU”) productivity at the
then current MGMA 25th percentile for productivity for Interventional
Radiologists in the Southern Region (“wRVU Threshold”). In the event that the
wRVU Threshold is not met or it reasonably appears that it will not be met,
Nobilis may reduce Physician’s Base Salary proportionately (“Base Salary
Reduction”). This wRVU Threshold will be prorated for any partial years. Nobilis
shall advise Physician of any Base Salary Reduction at least ninety (90) days in
advance, and Base Salary Reductions shall occur no more often than annually.


2.wRVU Performance Bonus. In addition to the Base Salary, Nobilis shall pay
Physician an annual productivity bonus on a quarterly basis based on personally
performed wRVUs generated by Physician during the Term (the “Productivity
Bonus”). Specifically, should Physician’s wRVU productivity exceed the wRVU
Threshold, a Productivity Bonus payment will be paid to Physician calculated by
taking the difference between Physician’s actual wRVU productivity and the wRVU
Threshold, multiplied by a bonus conversion factor of Fifty Five Dollars ($55)
per wRVU.


3.Quality Bonus. In addition to the Base Salary and Medical Director Salary,
Nobilis shall allocate up to One Hundred Thousand Dollars ($100,000) per
calendar year during the Term (prorated for





--------------------------------------------------------------------------------





any period of time less than a full calendar year) to a quality bonus and will
pay to Physician any such amounts if (1) certain quality goals, which are listed
below, are met or exceeded (“Goals”), and (2) Physician’s productivity meets or
exceeds the wRVU Threshold (“Quality Bonus”). With the exception of the clinic
accreditation Goal, the dollar value of each Goal is a maximum of Fifteen
Thousand Dollars ($15,000.00). Excluding the Quality Bonus applicable to the
accreditation Goal, which shall be paid within the thirty (30) days following
notice of clinic accreditation, the Quality Bonus shall be paid on or before
January 31 of the calendar year following the year in which such Quality Bonus
is earned. In the event that Nobilis is not able to operationalize/measure a
Goal, the Quality Bonus applicable to that Goal shall be allocated equally among
the remaining Goals.


The metrics for the 2017 Quality Bonus are attached and incorporated herein as
Exhibit 1. Nobilis reserves the right to revise the Quality Bonus metrics from
time to time upon mutual
agreement with Physician. The Goals and value of each Goal for years after 2017
shall be mutually agreed to by Nobilis and Physician.


4.Stock Options. As additional compensation, Physician will participate in
Nobilis Health Corp’s (“NHC”) stock option plan. NHC will issue to Physician,
pursuant to the terms of the First Amended Stock Option Plan (the “Plan”) and
subject to approval by NHC’s Board of Directors, stock options to purchase One
Hundred Fifty Thousand (150,000) shares of Common Stock of NHC (the “Options”)
in three (3) equal installments to occur upon (i) the execution of this
Agreement; (ii) the first anniversary of the Effective Date; and (iii) the
second anniversary of the Effective Date. The strike price for each option will
be the lowest price permissible pursuant to both the Plan, as amended from time
to time, and the rules of the stock exchange upon which NHC’s common stock is
traded.


5.Employment-Related Benefits. Physician is entitled to participate in any
401(k) plan, profit-sharing plan, or similar benefit plan, and group life,
health, accident, disability, and professional liability insurance or benefits,
or other employee benefits available generally to physicians employed by Nobilis
to the extent permitted by such plans and the applicable statutes and
regulations, as set out in the employee handbook, subject to modification in
Nobilis’s sole discretion. Nobilis is under no obligation to provide any
specific benefit at any time. In addition, Physician is entitled to the
following:


(a)CME stipend of $7,000 per calendar year;


(b)Membership fees and/or dues for the Society of Interventional Radiology,
American College of Phlebology, American Venous Forum and Texas Medical license
fees;


(c)
Professional liability insurance premium;



6.Automobile Expenses. Physician, at Physician’s own expense, shall furnish
Physician’s transportation to the extent required for Physician to perform the
services and obligations required of Physician pursuant to this Agreement and
shall keep any vehicle used for such purpose properly insured.


7.Other Expenses. Physician may from time to time incur ordinary, necessary, and
reasonable expenses for the promotion of the business of Nobilis, including
expenses for entertainment and other items of a business promotional nature,
including, but not limited to, travel and entertainment, dues to professional
societies, subscriptions and fees, educational expenses, and similar items.


1.
Insurance.



(a)Professional Liability Coverage. Nobilis shall provide professional liability





--------------------------------------------------------------------------------





insurance coverage for patient care services performed by Physician within the
scope of Physician’s duties under this Agreement and shall obtain such coverage
from such insurers as Nobilis may from time to time determine. The coverage of
such policy shall not be less than
$500,000 per occurrence and $1,000,000 aggregate. Physician may obtain, at his
sole expense,
such primary, supplemental, or additional professional liability insurance
coverage as Physician desires.


(b)Tail Coverage. In the event professional liability coverage for Physician is
provided on a “claims made” basis and extended reporting coverage (“tail
coverage”) is required upon termination of Physician’s employment to continue
the coverage protection of Nobilis, Nobilis shall obtain tail coverage, shall
pay the premium for such tail coverage, and shall provide Physician with
evidence of tail coverage upon request. In the event Physician is terminated for
cause, Physician shall obtain tail coverage and shall pay the premium for such
tail coverage. Further, if Physician is terminated for cause, Nobilis shall have
the right to obtain reasonable tail coverage, pay the premium for the tail
coverage and deduct the amount of such premium from any amounts otherwise due
Physician under this Agreement or any other agreement between Nobilis and
Physician. Physician shall provide Nobilis with evidence of such tail coverage
upon request.


(c)General Liability Policy. Nobilis shall include Physician under Nobilis’s
general liability policy, including coverage of Physician’s use of his
automobile for professional duties under this Agreement, and Nobilis shall
provide evidence of such coverage to Physician within thirty (30) business days
of Physician’s request for same. If permitted by applicable state laws, Nobilis
shall further maintain liability coverage for intentional torts, fraud,
liability in the workplace (harassment, discrimination, wrongful termination,
etc.), and punitive damages.


ATTACHMENT B


I.
TERMINATION



1.Immediate Termination by Nobilis. This Agreement shall terminate immediately
upon the occurrence of one any of the following events:


(a)The suspension, limitation, revocation, or cancellation of the Physician’s
license to practice medicine in the State of Texas or Physician’s Board
certification (or recertification) in the field of Interventional Radiology;


(b)
Nobilis’s inability to procure professional liability coverage for Physician;



(c)
Suspension, revocation, or cancellation of Physician’s DEA license;



(d)The restriction, suspension, or revocation of the Physician’s participation
in the Medicare and/or Medicaid programs;


(e)The conviction of Physician of a felony or misdemeanor involving moral
turpitude;


(f)Physician (i) failure to provide medical care to patients in a manner
consistent with the standards established in the community and/or reasonable
standards established by Nobilis, (ii) has a Final Adverse Action (as defined in
42 U.S.C. Section 1320a-7e) taken against him/her or enters into a settlement of
a matter wherein the allegations, if true and pursued to judgment would have
resulted in a Final Adverse Action, or (iii) failure to comply with any state or
federal laws, rules or regulations;





--------------------------------------------------------------------------------







(g)
The death of Physician.



2.For Cause Termination by Nobilis. This Agreement may be terminated for cause
by Nobilis upon the occurrence of any of the following events which remains
uncured for a period of ten (10) days following notice to Physician:


(a)Physician’s failure or refusal to perform faithfully and diligently the
duties required under this Agreement or to comply with the provisions of this
Agreement;


(b)Physician’s failure or refusal to substantially comply with the policies,
standards, and regulations of Nobilis, including, but not limited to,
utilization management, quality improvement, or credentialing policies, which
from time to time may be established by the Board;


(c)The permanent disability of Physician as defined in Article II, Section 4 of
this Agreement;


(d)Physician’s engaging in conduct amounting to fraud, dishonesty, gross
negligence, willful misconduct, or conduct that is unprofessional, unethical, or
detrimental to the reputation, character, or standing of Nobilis or its
physician employees or affiliated physicians;


(e)Physician’s revocation of Physician’s assignment to Nobilis (or Nobilis’s
designee) of the right to bill and collect for all professional services
performed by Physician;


(f)In the event that failure to terminate Physician’s employment would be
inconsistent with, or detrimental to, appropriate patient care;


(g)Physician commits a breach of any obligation under this Agreement, provided
Physician has not remedied the violation to the reasonable satisfaction of
Nobilis or provided a plan to remedy such violation, which plan is acceptable to
Nobilis in its reasonable judgment, within fifteen (15) days of receipt of
written notice of the violation from Nobilis, which notice shall state with
reasonable particularity the alleged violation;


(h)Habitual drunkenness, drug addiction or similar impairment, including failing
any drug test requested by Nobilis;


(i)Failure or inability of Physician to remain credentialed by payors
representing seventy-five percent (75%) or more of the collected revenue as of
the Effective Date of this Agreement, however, this provision shall not apply if
Physician’s failure to remain credentialed due to an act or omission of Nobilis;


(j)Failure or refusal of Physician to provide Nobilis with information
reasonably requested by Nobilis for Nobilis to evaluate whether Physician is in
violation of this Agreement or has committed any act or omission which might
constitute cause for termination.


3.For Cause Termination by Physician.    This Agreement may be terminated for
cause by Physician upon the occurrence of any of the following events:


(a)Failure of Nobilis to pay to Physician any undisputed amount of compensation,
including bonus compensation, as due and when due;





--------------------------------------------------------------------------------







(b)
The substantial change to Physician’s duties;





Nobilis;
(c)
The assignment of this Agreement to an entity that is not majority owned by



(d)
A reduction to Physician’s Base Salary or Medical Director compensation by

more than fifteen percent (15%);


(e)
The termination of Physician’s position as Medical Director;

(f)The restriction, suspension, revocation or exclusion of Nobilis or any of its
officers, directors, or senior management, from participation in government
funded healthcare programs; the investigation of Nobilis or any of its officers,
directors, or senior management by an enforcement agency for criminal acts
involving the activities of Nobilis;
(g)Nobilis applies for or consents to the appointment of a receiver, trustee or
liquidator of Nobilis or of all or a substantial part of Nobilis’s assets, files
a voluntary petition in bankruptcy, makes a general assignment for the benefit
of creditors or files a petition or an answer seeking reorganization or
arrangement with creditors to take advantage of any insolvency law, or if a
final order, judgment or decree shall be entered by any court of competent
jurisdiction, on the application of a creditor, adjudicating Nobilis bankrupt or
insolvent or approving a petition seeking reorganization of Nobilis or
appointing a receiver, trustee or liquidator of Nobilis or of all or a
substantial part of its assets; or


(h)Nobilis commits any other breach of any obligation under this Agreement,
provided Nobilis has not remedied the violation to the reasonable satisfaction
of Physician or provided a plan to remedy such violation, which plan is
acceptable to Physician in his reasonable judgement, within fifteen (15) days of
receipt of written notice of the violation from Physician, which notice shall
state with reasonable particularity the alleged violation.
4.Termination Without Cause. Physician or Nobilis shall have the right to
terminate this Agreement without cause at any time upon ninety (90) days prior
written notice to the other Party. In the event Nobilis releases Physician prior
to the expiration of ninety (90) days from the date of notice, Nobilis shall pay
to Physician any compensation and benefits to which Physician would be entitled
if he continued to render services throughout the ninety (90) day notice period.


II.
COMPENSATION PAYABLE UPON TERMINATION OF THIS AGREEMENT



1. Compensation Upon Termination. Upon termination of this Agreement for any
reason, Physician shall be entitled to receive only the compensation earned
through the date of termination, including any Productivity Bonus and Quality
Bonus compensation prorated through the date of termination, in accordance with
the terms and conditions of Attachment A to this Agreement and shall not be
entitled to any additional compensation whatsoever, which compensation shall be
paid by Nobilis to Physician within thirty (30) days following the date of
termination.


III.
PATIENT RECORDS



1. Access to Patient Information and Records after Termination. Notwithstanding
anything in this Agreement to the contrary, after cessation of Physician’s
employment, at Physician’s request, Nobilis will permit Physician to access a
list of patients whom Physician has seen or treated within the 12-month period
immediately preceding cessation of Physician’s employment with Nobilis, At
reasonable times and with proper written patient authorization, Physician shall
have the privilege to access and obtain copies of the medical records of any
patient. Physician agrees to pay the fees charged by Nobilis for such copies of
medical records, which shall be reasonable in accordance with the rules of the
Texas Medical Board at 22





--------------------------------------------------------------------------------





Tex.
Admin. Code § 165.2 or corresponding provision in any future statute or
regulation. Such list of patients or medical records will be in a format not
different than that by which such records are maintained by Nobilis unless a
different format is mutually agreed to in writing by Physician and Nobilis.


ATTACHMENT C CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NON-SOLICITATION
COVENANT


1.Background. Physician will acquire, at the outset and during the course of
Physician’s employment with Nobilis, certain valuable, proprietary, and
confidential information concerning Nobilis, including but not limited to, the
patients of Nobilis; the services provided by Nobilis; the referring physicians,
hospital administrators, health insurers, third party payors, employers, and
employees with which Nobilis has relationships; the business operations of
Nobilis, including organizational documents, employment and independent
contractor agreements, vendor contracts, accounting methodologies, policy and
procedure manuals, forms, protocols; third party payor contracts; policies,
trademarks, service marks, designs; the clinical aspect of Nobilis, including
protocols, policies, and procedures, patient lists, clinical trials;
documentation relating to the provision of services performed hereunder; and
other copyrighted, patented, trademarked, or legally protectable information
that is confidential and proprietary to Nobilis (all of which is referred to as
“Confidential Information”), the revelation to a third party of which would
damage the practice, goodwill, and competitive position of Nobilis.
Additionally, Physician will acquire at the outset access to and the benefit of
the substantial positive name recognition and goodwill of Nobilis and Nobilis’s
favorable relationships with patients, referring physicians, hospital
administrators, health insurers, third party payors, employers, and employees.
Physician is entering into the Employment Agreement for, among other purposes,
the purpose of making and binding Physician to the covenants regarding
confidentiality, non-solicitation, and non-competition contained in this
Attachment C and without such agreement of Physician to be so bound, Nobilis
would not agree to permit Physician access to and the benefits of such name
recognition, goodwill, and relationships.


2.Confidential Information. Physician agrees not to use Confidential Information
during the term of this Agreement or thereafter for a period of five (5) years,
except in furtherance of Physician’s obligations under this Agreement, without
the express, prior written consent of Nobilis. During the term of this Agreement
and for a period of five (5) years thereafter, Physician shall not release,
disclose, or disseminate any Confidential Information of Nobilis to any other
person or entity except upon the prior written authorization of Nobilis, as
specifically required by a court of competent jurisdiction, or pursuant to a
subpoena or other validly issued administrative or judicial process or
enforcement agency inquiry requesting the information; provided, however, that
prompt notice is provided to Nobilis. In addition, Physician may disclose this
Agreement and other limited documentation directly related to this Agreement as
necessary to obtain professional guidance (e.g., tax advisor and legal counsel).
Upon termination of this Agreement, Physician shall promptly return any
Confidential Information in Physician’s possession or control to Nobilis or, at
the sole discretion of Nobilis, execute and deliver an affidavit to the effect
that all such Confidential Information has been destroyed.


3.Covenant Not To Compete. Physician acknowledges that Nobilis has taken risks
and expended a great deal of time, effort, and resources (financial and
otherwise) in developing Nobilis’s medical practice, including establishing
substantial positive name recognition, goodwill, and relationships with
patients, other physicians, hospital administrators,
third party payors, health insurers, employers, and employees, which all give
Nobilis a significant competitive advantage. Physician further acknowledges that
Physician from the outset will benefit and profit significantly from Nobilis’s
acceptance of Physician into its medical practice and from these





--------------------------------------------------------------------------------





expenditures of time, effort, and resources by Nobilis, including its
substantial positive name recognition, goodwill, and relationships, which will
permit Physician’s practice to grow and thrive. Physician acknowledges Nobilis’s
legitimate business interest in protecting the value of its investment of time,
effort, and resources, and its substantial positive name recognition, goodwill,
and relationships with patients, referral sources, hospital administrators,
third party payors, health insurers, employers, and employees, as well as in
guarding against the improper use of any Confidential information. Physician
agrees that this covenant not to compete is reasonably designed to protect these
legitimate business interests of Nobilis. Therefore, Physician agrees that
during Physician’s employment with Nobilis and for a period of twelve (12)
months after the date of the termination of this Agreement for any reason,
except for termination without cause by Nobilis or Physician’s termination of
this Agreement with cause, Physician shall not, directly or indirectly, within a
geographic area which is within a ten (10) mile radius of any of Nobilis’s or
its affiliate entities’ offices as of the date of termination (“Non-Compete
Radius”), establish an office to engage in the practice of medicine or become
associated with any medical practice, medical group, professional association,
physician-hospital organization, managed care entity, or any other entity
delivering medical services, either as an employee, stockholder, investor (other
than a publicly-held corporation in which Physician is not an officer, director
or employee), partner, sole proprietor, agent, or consultant, which is
competitive with the business of Nobilis with respect to Interventional
Radiology the (“Services”), it being intended by the Parties that for the agreed
period Physician will perform no act which may confer any competitive benefit or
advantage on any enterprise in competition with Nobilis as it relates to the
Services (“Non-Compete Covenant”). For avoidance of doubt, Physician’s contract
with a payor shall not be interpreted to violate the Non-Compete Covenant merely
because it applies to a patient population within the Non-Compete Radius as long
as such payor contract does not require Physician to provide the Services within
the Non- Compete Radius if Physicians provision of the Services would violate
the Non-Compete Covenant. Notwithstanding the foregoing, the Non-Compete
Covenant shall not apply to those activities set forth in Schedule 4.6 of the
Asset Purchase Agreement.


4.Activities Allowed under Non-Compete Covenant. Notwithstanding the terms and
conditions of the Non-Compete Covenant, Nobilis shall:


(a)Not deny Physician access to a list of patients seen or treated by Physician
within one (1) year of termination of this Agreement;


(b)Provide Physician access to medical records of patients seen or treated by
Physician upon proper authorization from the patient, and Nobilis shall provide
such records for a reasonable fee as established by the Texas Medical Board
under Section
159.008 of the Texas Occupations Code;


(c)Provide Physician access to a list of patients to patient’s medical records
in the same format in which such lists or records are maintained, except by
mutual agreement by Physician and Nobilis;
(d)Allow Physician to buy-out of the Non-Compete Covenant pursuant to Section 7
of this Attachment C; and


(e)Not prohibit Physician from providing continuing care and treatment to a
specific patient during the course of the patient’s acute illness; provided,
however, Physician shall give Nobilis written notice of any patient for whom
Physician is assuming the responsibility to provide such continuing care and
treatment, along with a copy of proper written patient authorization for
Physician to access and/or obtain copies of the patient’s medical records.


5.Covenant Not to Solicit. Physician agrees and covenants that during the term
of this





--------------------------------------------------------------------------------





Agreement and for a period of twelve (12) months following the termination of
this Agreement, Physician shall not either (i) directly as a partner, employer,
agent, independent contractor, or employee, or (ii) indirectly through a
corporation, partnership, affiliate, subsidiary, employer, or otherwise, unless
Nobilis no longer provides the Services, or unless otherwise approved by
Nobilis:


(a)
Knowingly solicit, induce, or attempt to induce, in connection with any business
competitive with that of Nobilis, patients of any physician employed by or under
contract with Nobilis to leave the care of such physician; or



(b)
Excluding Meagan Ong and Nisha Franklin, knowingly solicit, induce, or attempt
to induce, any employee, consultant, or other persons associated with Nobilis to
leave the employment of, or to discontinue their association with Nobilis or any
affiliate thereof unless such employee’s or contractor’s engagement with Nobilis
was terminated by Nobilis. This covenant not to solicit shall apply only to
Nobilis locations at which Physician regularly performs Services during the Term
of this Agreement.



6.Remedies. The Parties acknowledge and agree that (i) the covenants and
restrictions contained in this Attachment C are necessary, fundamental, and
required for the protection of legitimate business interests of Nobilis; (ii)
such covenants and restrictions relate to matters which are of a special,
unique, and extraordinary character; (iii) such covenants and restrictions are
reasonable as to the time limits, geographical area, and scope of activity to be
restrained; (iv) such covenants and restrictions do not impose a greater
restraint than is necessary to protect the goodwill or other business interest
of Nobilis; and (v) a breach of any such covenants or restrictions will result
in irreparable harm and damages to Nobilis, which cannot be adequately
compensated by a monetary award. Accordingly, the Parties expressly agree that
in the event of an actual or threatened breach by Physician of the obligations
not to disclose or use Confidential Information or to solicit or compete
contained in this Attachment C, Nobilis shall be entitled to a temporary
restraining order and/or an injunction to specifically enforce the provisions of
this Attachment C. Further, nothing herein shall be construed as prohibiting
compensation to Nobilis for such breach or threatened breach, including the
recovery of damages from Physician and for reasonable attorneys’ fees.
7.Buy-Out of the Non-Compete Covenant. The Parties stipulate and agree that a
violation of the Non-Compete Covenant shall result in actual damages to Nobilis
that are difficult to accurately estimate. The parties further stipulate and
agree that a reasonable calculation of such damages shall be Six Hundred Thirty
Thousand and No/100s Dollars ($630,000.00), and Physician shall pay such amount
to Nobilis as a reasonable buy-out of Physician’s obligations to abide by the
Non-Compete Covenant in the event that Physician, at Physician’s option,
practices medicine, or intends to practice medicine, in violation of the Non-
Compete Covenant upon termination of this Agreement.


8.Release from Covenant. Nobilis agrees that in the event Nobilis initiates the
termination of Physician’s employment hereunder solely because of Nobilis’s
financial need to decrease the number of physicians employed by Nobilis, if
Nobilis terminates this Agreement without cause, or Physician terminates this
Agreement with cause, Nobilis will release Physician from Physician’s
post-employment restrictions of Paragraph 3 and Paragraph 6 above.


ATTACHMENT D DISCLOSURE OF CAUSES OF ACTION




None.









--------------------------------------------------------------------------------








































































































--------------------------------------------------------------------------------





PHYSICIAN EMPLOYMENT AGREEMENT    PAGE D-1
ATTACHMENT D - DISCLOSURE OF CAUSES OF ACTION
EXHIBIT 1
2017 QUALITY GOALS




1.Accreditation Goal. Physician shall assist Nobilis to achieve Venous Testing
Accreditation with the Intersocietal Accreditation Commission (“Accreditation”)
for the clinic located at 4690 Sweetwater Boulevard, Sugar Land, Texas, 77479
(the “Sugar Land Clinic”). Upon achieving Accreditation at the Sugar Land
Clinic, Nobilis shall pay to Physician a bonus of Thirty Thousand Dollars
($30,000) (the “Accreditation Bonus”).


2.Other Quality Goals. Nobilis shall pay to Physician a Quality Bonus of up to
Seventy Thousand Dollars ($70,000), Ten Thousand Dollars ($10,000) per Goal,
based on Physician meeting or exceeding the below benchmarks related to
complication rates with respect to Physician’s personally performed services.


Complication Name
Benchmarks
 
RFA
Phleb
USGS
DVT
< 1 %1
(0.33 * $10,000)
< 1%2
(0.33 * $10,000)
< 1%4
(0.34 * $10,000)
EHIT1-4
< 2.1 %1
(1.0 * $10,000)
N/A
N/A
Infection/Cellulitis requiring Antibiotics (not to include phlebitis)
< 6%
(0.33 * $10,000)
< 0.3%2
(0.33 * $10,000)
< 5%
(0.34 * $10,000)
Ischemic Stroke/TIA
N/A
N/A
< 0.01%2
(1.0 * $10,000)
Pulmonary Embolism (PE)
< 1%
(0.33 * $10,000)
< 1%
(0.33 * $10,000)
< 0.01%2
(0.34 * $10,000)
Ulceration/Skin Necrosis
< 1%
(0.50 * $10,000)
N/A
< 1%2
(0.50 * $10,000)
 
 
Failure of Treated Vessels to Close
Saphenous Veins < 4% (0.50 * $10,000) Incompetent Perf. Veins < 50% (0.50 *
$10,000)



RATIONALE


•
Measure post-procedure complications rates, analyze data and compare results to
national benchmark (or internal benchmark if national benchmark is not
available) to assure that quality care is being provided.

•
Develop and apply necessary corrective actions to improve patients’ outcome.

•
Position as a Center of Excellence and to achieve IAC Accreditation.



REFERENCES


1.
Marsh, P., Price, B. A., Holdstock, J., Harrison, C., & Whiteley, M. S. (2010).
Deep Vein Thrombosis (DVT) After Venous Thermoablation Techniques : Rates Of
Endovenous Heat-Induced Thrombosis (EHIT) And Classical DVT After

Radiofrequency And Endovenous Laser Ablation In A Single Centre. European
Journal of Vascular and Endovascular Surgery, 40(4),





--------------------------------------------------------------------------------





521-527.


2.
Gloviczki, P., Comerota, A. J., Dalsing, M. C., Eklof, B. G., Gillespie, D. L.,
Gloviczki, M. L., ... & Wakefield, T. W. (2011). The Care Of Patients With
Varicose Veins And Associated Chronic Venous Diseases: Clinical Practice
Guidelines Of The Society For Vascular Surgery And The American Venous Forum.
Journal of vascular surgery, 53(5), 2S-48S.
http://www.jvascsurg.org/article/S0741-5214(11)00327-2/pdf.



3.
Shepherd, A. C., Gohel, M. S., Brown, L. C., Metcalfe, M. J., Hamish, M., &
Davies, A. H. (2010). Randomized clinical trial of VNUS® ClosureFAST™
radiofrequency ablation versus laser for varicose veins. British Journal of
Surgery, 97(6), 810- 818.



4.
Thomasset, S. C., Butt, Z., Liptrot, S., Fairbrother, B. J., & Makhdoomi, K. R.
(2010). Ultrasound guided foam sclerotherapy: factors associated with outcomes
and complications. European Journal of Vascular and Endovascular Surgery, 40(3),
389-392.



5.
[Vasc Endovascular Surg] 2013 Apr; Vol. 47 (3), pp. 207-12. Date of Electronic
Publication: 2013 Feb 20.



6.
Winterborn, R. J., & Smith, F. C. (2010). Varicose veins. Surgery (Oxford),
28(6), 259-262.



7.
Neil M. Khilnani, MD, Clement J. Grassi, MD, Sanjoy Kundu, MD, FRCPC, Horacio R.
D’Agostino, MD, Arshad Ahmed Khan, MD, J. Kevin McGraw, MD, Donald L. Miller,
MD, Steven F. Millward, MD, Robert B. Osnis, MD, Darren Postoak, MD, Cindy
Kaiser Saiter, NP, Marc S. Schwartzberg, MD, Timothy L. Swan, MD, Suresh
Vedantham, MD, Bret N. Wiechmann, MD, Laura Crocetti, MD, John F. Cardella, MD,
and Robert J. Min, MD, for the Cardiovascular Interventional Radiological
Society of Europe, American College of Phlebology, and Society of Interventional
Radiology Standards of Practice Committees. (2010) Multi-society Consensus
Quality Improvement Guidelines for the Treatment of Lowerextremity Superficial
Venous Insufficiency with Endovenous Thermal Ablation from the Society of
Interventional Radiology, Cardiovascular Interventional Radiological Society of
Europe, American College of Phlebology, and Canadian Interventional Radiology
Association. Journal of Vascular Interventional Radiology 2010; 21:14 -31.
http://www.sirweb.org/clinical/cpg/Jan2010b.pdf.






